DETAILED ACTION
This final Office action is in response to the claims filed on May 18, 2021.
The amendment to the specification filed May 18, 2021 has been approved.
Status of claims: claims 10 and 11 are cancelled; claims 1-9 and 12-21 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, line 2 – “the guide” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 81/01587 to Villano et al. (hereinafter “Villano”).
Villano discloses a motor vehicle door adjustment unit for a motor vehicle sliding door 24, having a deflection device for deflecting a rope for automatically opening and/or closing the motor vehicle sliding door, the motor vehicle door unit comprising:
the rope 52, 
a first deflection roller 54, and 
a second deflection roller 62 having a U-shaped or V-shaped rope receiving profile, wherein a first deflection axis of the first deflection roller and a second deflection axis of the second deflection roller are substantially oriented perpendicular to one another, (see FIG. 5)
wherein the first deflection axis and the second deflection axis have a distance to one another which is smaller than a total of a first diameter of the first deflection roller and a second diameter of the second deflection roller. (see FIG. 5 and 7) (claim 21)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6134836 to Kawanobe et al. (hereinafter “Kawanobe”) in view of US 2013/0123056 to Ishida.
Kawanobe discloses a motor vehicle door adjustment unit for a motor vehicle sliding door 3, having a deflection device for deflecting a cable for automatically opening and/or closing the motor vehicle sliding door, the motor vehicle adjustment unit comprising:
the cable 51,
a first deflection roller 59, and
a second deflection roller 58 having a U-shaped or V-shaped rope receiving profile, wherein a first deflection axis of the first deflection roller and a second deflection axis of the second deflection roller are substantially oriented perpendicular to one another, (see FIG. 5)
wherein the first deflection roller and the second deflection roller are surrounded by a common housing, (see annotated FIG. 5 below) and 
wherein the common housing has a first cavity for the first deflection roller (portion of the common housing that houses roller 59; see Fig. 5 below) and a second cavity for the second deflection roller (portion of common housing that houses roller 58; see FIG. 5 below), the first cavity being connected to the second cavity by an orifice opening (see annotated figure below; note the orifice houses cable 51) having a maximum opening width which is larger than a diameter of the cable and smaller than 1.5 times a thickness of the first deflection roller or the second deflection roller. (see thickness of second deflection roller in annotated FIG. 5 below)

Ishida teaches of rope for opening and closing a door of a vehicle. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the cable of Kawanobe with rope, as taught by Ishida, in order to save on material costs and to minimize the weight of the door adjustment unit as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice. (claim 1)
[AltContent: textbox (Common housing)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (guide)][AltContent: textbox (Opening width of orifice)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (orifice)][AltContent: arrow]
    PNG
    media_image1.png
    434
    710
    media_image1.png
    Greyscale


Kawanobe, as applied above, further discloses wherein a distance between the first deflection axis and the second deflection axis runs orthogonally to the first deflection axis and/or orthogonally to the second deflection axis, (claim 3) wherein a distance between the first 
	Kawanobe, as applied above, further discloses a guide formed as a cover configured to guide and protect the rope in front of and/or behind the deflection device, (see FIG. 5 above) (claim 12) wherein the guide is firmly connected to the common housing of the first deflection roller and the second deflection roller, (claim 13) and wherein the guide forms a Bowden cable-like cover and/or the cover and the rope form a Bowden cable. (claim 14)
Kawanobe, as applied above, further discloses wherein the rope is configured to be deflected by the first deflection roller by at least 135 degrees, (claim 17) wherein the rope is configured to be deflected by the first deflection roller by at least 180 degrees, (claim 18) wherein the rope is configured to be deflected by the second deflection roller by at least 30 degrees and at most 135 degrees, (claim 19), and wherein the rope is configured to be deflected by the second deflection roller by at least 90 degrees. (claim 20)

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanobe in view of Ishida, as applied above.
Kawanobe, as applied above, fails to disclose wherein the first deflection axis and the second deflection axis have a distance to one anther which is smaller than the total of a first diameter or radius of the first deflection roller and a second diameter or radius of the second deflection roller. 

Kawanobe, as applied above, fails to disclose wherein the first deflection roller and the second deflection roller have an identical diameter and/or are of an identical construction. 
On the other hand, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first deflection roller and the second deflection roller to have identical diameter in order to minimize steps required for manufacturing of the rollers; thus saving on manufacturing costs as well as since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum dimensions involves only routine skill in the art. (claim 15)

Allowable Subject Matter
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 18, 2021 regarding claim 1 have been fully considered but they are not persuasive.
First, the terms “common housing” are broad and, as illustrated in the annotated FIG. 5 above, Kawanobe does in fact disclose a common housing. Second, the annotated FIG. 5 illustrated above identifies two cavities which house the rollers and an orifice there between. Third, the examiner also suggests the applicant see Fig. 4 for further illustration of the “common housing.” Finally, the examiner respectfully maintains that element 14 reads on applicant’s common housing, as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634